UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 31, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 1-16497 MOVADO GROUP, INC. (Exact Name of Registrant as Specified in its Charter) New York 13-2595932 (State or Other Jurisdiction (IRS Employer of Incorporation or Organization) Identification No.) 650 From Road, Ste. 375 Paramus, New Jersey 07652-3556 (Address of Principal Executive Offices) (Zip Code) (201) 267-8000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for that past 90 days. Yesx No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer,'' "accelerated filer'' and "smaller reporting company'' in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨Accelerated filer xNon-accelerated filer ¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x The number of shares outstanding of the registrant's common stock and class A common stock as of August 25, 2010 were 18,080,232 and 6,634,319, respectively. MOVADO GROUP, INC. Index to Quarterly Report on Form 10-Q July 31, 2010 Page Part I Financial Information (Unaudited) Item 1. Consolidated Balance Sheets at July 31, 2010, January 31, 2010 and July 31, 2009 3 Consolidated Statements of Income for the three months and six months ended July 31, 2010 and 2009 4 Consolidated Statements of Cash Flows for the six months ended July 31, 2010 and 2009 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 29 Part II Other Information Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 6. Exhibits 31 Signature 32 PART I - FINANCIAL INFORMATION Item 1. Financial Statements MOVADO GROUP, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) (Unaudited) July 31,2010 January 31, 2010 July 31,2009 ASSETS Current assets: Cash and cash equivalents $ $ $ Trade receivables, net Inventories, net Other current assets Total current assets Property, plant and equipment, net Deferred income taxes Other non-current assets Total assets $ $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ $ Accrued liabilities Deferred and current income taxes payable Total current liabilities Long-term debt Deferred and non-current income taxes payable Other non-current liabilities Total liabilities Commitments and contingencies (Note 9) Equity: Preferred Stock, $0.01 par value, 5,000,000 shares authorized; no shares issued - - - Common Stock, $0.01 par value, 100,000,000 shares authorized; 25,251,478, 25,134,084 and 24,660,436 shares issued, respectively 253 247 Class A Common Stock, $0.01 par value, 30,000,000 shares authorized; 6,634,319, 6,634,319 and 6,634,319 shares issued and outstanding, respectively 66 66 66 Capital in excess of par value Retained earnings Accumulated other comprehensive income Treasury Stock, 7,176,267, 7,171,348 and 6,832,725 shares, respectively, at cost ) ) ) Total Movado Group, Inc. shareholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ $ See Notes to Consolidated Financial Statements 3 MOVADO GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended July 31, Six Months Ended July 31, Continuing operations: Net sales $ Cost of sales Gross profit Selling, general and administrative Operating(loss)/ income ) ) ) Interest expense ) Interest income 27 20 54 71 (Loss) / income from continuing operations before income taxes ) ) ) Provision / (benefit)for income taxes (Note 10) ) (Loss) / income from continuing operations ) ) ) Discontinued operations: (Loss) from discontinued operations, net of tax(Note 2) Net (Loss) Less: (Loss) / income attributed to noncontrolling interests ) ) 6 Net (loss) attributed to Movado Group, Inc. $ ) $ ) $ ) $ ) (Loss) / income attributable to Movado Group, Inc.: (Loss) / income from continuing operations , net of tax $ ) $ $ ) $ ) (Loss) from discontinued operations, net of tax ) Net (Loss) $ ) $ ) $ ) $ ) Basic(loss) / income per share: Weighted basic average shares outstanding (Loss) / income per share from continuing operations attributed to Movado Group, Inc. $ ) $ $ ) $ ) (Loss) per share from discontinued operations $ ) $ ) $ ) $ ) Net (loss) per share attributed to Movado Group, Inc. $ ) $ ) $ ) $ ) Diluted (loss) / income per share: Weighted diluted average shares outstanding (Loss) / income per share from continuing operations attributed to Movado Group, Inc. $ ) $ $ ) $ ) (Loss) per share from discontinued operations $ ) $ ) $ ) $ ) Net (loss) per share attributed to Movado Group, Inc. $ ) $ ) $ ) $ ) See Notes to Consolidated Financial Statements 4 MOVADO GROUP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended July 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Loss from discontinued operations Depreciation and amortization Deferred income taxes ) ) Provision for losses on accounts receivable Provision for losses on inventory Stock-based compensation Excess tax from stock-based compensation - Changes in assets and liabilities: Trade receivables Inventories ) ) Other current assets ) Accounts payable ) ) Accrued liabilities ) Current income taxes payable - Other non-current assets Other non-current liabilities ) Net cash used in operating activities from continuing operations ) ) Net cash used in operating activities from discontinued operations ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Capital expenditures ) ) Trademarks ) ) Net cash used in investing activities from continuing operations ) ) Net cash used in investing activities from discontinued operations ) - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from bank borrowings Repayments of bank borrowings ) ) Stock options exercised and other changes 46 Excess tax from stock-based compensation - ) Financing fee - ) Dividends paid - ) Net cash provided by / (used in) financing activities from continuing operations ) Net cash provided by / (used in) financing activities from discontinued operations - - Net cash provided by / (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See Notes to Consolidated Financial Statements 5 MOVADO GROUP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared by Movado Group, Inc. (the “Company”) with information derived from the consolidated financial statements included in the Company’s fiscal 2010 Annual Report filed on Form 10-K.In the opinion of management, the accompanying consolidated financial statements reflect all adjustments, consisting of only normal and recurring adjustments, necessary for a fair statement of the financial position and results of operations for the periods presented.These consolidated financial statements should be read in conjunction with the aforementioned Annual Report.Operating results for the interim periods presented are not necessarily indicative of the results that may be expected for the full year. On May 27, 2010, the Company announced that its subsidiary, Movado Retail Group, Inc., was closing its Movado boutique division during its second quarter ending July 31, 2010.All of the Movado boutiques were located in the United States.Beginning in the second quarter of fiscal 2011, the financial results of the boutiques are being reported as discontinued operations and presented in a separate section on the face of the Consolidated Statements of Operations and the Consolidated Statements of Cash Flows for all periods presented. NOTE 1 – RECLASSIFICATIONS AND REVISIONS Certain reclassifications were made to prior year’s financial statement amounts and related note disclosures to conform to the fiscal 2011 presentation.During the first half of fiscal 2010, the Company had accounted for certain items within inventory and cost of sales which resulted in an overstatement of gross profit by $1.0 million and $2.3 million for the three months and six months ended July 31, 2009, respectively.Such amounts were not material to the previously issued financial statements.As a result, the Company has revised the July 31, 2009 financial statements for the overstatement of gross margin and its related tax effects. NOTE 2 – DISCONTINUED OPERATIONS The Company closed its Movado boutique division effective the second quarter of fiscal 2011. As a result of that action, the Company is reporting the Movado boutiques' financial activity as discontinued operations for all periods presented. The following is a summary of the operating results of the Company’s discontinued operations: Three Months Ended July 31, 2010 Three Months Ended July 31, 2009 (In thousands) Net Pretax Net Net Pretax Net Sales Loss Loss Sales Loss Loss Movado Boutiques $ Six Months Ended July 31, 2010 Six Months Ended July 31, 2009 (In thousands) Net Pretax Net Net Pretax Net Sales Loss Loss Sales Loss Loss Movado Boutiques $ 6 For the three months ended July 31, 2010, the Company had no tax provision for its discontinued operations.For the three months ended July 31, 2009, the Company recorded a tax benefit of $0.6 million related to discontinued operations. The effective tax rate for the three months ended July 31, 2009 was 27.5%. For the six months ended July 31, 2010, the Company had no tax provision for its discontinued operations.For the six months ended July 31, 2009, the Company recorded a tax benefit of $1.3 million related to discontinued operations. The effective tax rate for the six month period ended July 31, 2009 was 21.0%. As a result of the Movado boutiques closing, the Company recorded $20.0 million of expense reserves primarily for occupancy charges, asset impairments, inventory reserves and severance.The Company expects that, with the exception of inventory reserves, the majority of the remaining liabilities will be paid by fourth quarter of fiscal 2011. A summary rollforward of costs related to the closing of the Movado boutiques is as follows (in thousands): Fiscal 2011 charges Cash payments Non-cash adjustments Accrued balance at July 31, 2010 Occupancy charges (1) $ $ ) $ $ Asset impairments - ) - Inventory reserves - - Severance ) - Total $ $ ) $ ) $ (1) Occupancy charges include expenses for lease buyouts, moving and legal expenses and reductions for the reversal of deferred rent accruals. NOTE 3 – FAIR VALUE MEASUREMENTS As of February1, 2008, the Company adopted accounting guidance related to fair value measurements for financial assets and liabilities that are recognized or disclosed at fair value in the Company’s consolidated financial statements and on February 1, 2009, the Company adopted fair value measurements for non-recurring financial assets and liabilities. The adoption did not have a material effect on the Company’s consolidated financial statements. The guidance defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The guidance establishes a fair value hierarchy which prioritizes the inputs used in measuring fair value into three broad levels as follows: · Level 1 - Quoted prices in active markets for identical assets or liabilities. · Level 2 - Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly. · Level 3 - Unobservable inputs based on the Company’s assumptions. The guidance requires the use of observable market data if such data is available without undue cost and effort.The Company’s adoption of the guidance did not result in any changes to the accounting for its financial assets and liabilities. Therefore, the primary impact to the Company upon its adoption of this guidance was to expand its fair value measurement disclosures. 7 The following table presents the fair value hierarchy for those assets and liabilities measured at fair value on a recurring basis as of July 31, 2010 (in thousands): FairValueatJuly 31,2010 Level1 Level2 Level3 Total Assets: Available-for-sale securities $ $
